DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                JOHN HELLER and JUDITH HELLER,
                          Appellants,

                                     v.

          TOWER HILL SIGNATURE INSURANCE COMPANY,
                          Appellee.

                              No. 4D17-1345

                              [April 12, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie Rowe, Judge; L.T. Case No. 2013CA013872.

   Richard M. Benrubi of Law Office of Richard M. Benrubi, P.A., West
Palm Beach, for appellants.

  Jonathan S. Tannen and Scot Samis of Traub Lieberman Straus &
Shrewsberry LLP, St. Petersburg, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *          *

  Not final until disposition of timely filed motion for rehearing.